BARFIELD, Judge.
In this workers’ compensation appeal, the claimant asserts the deputy commissioner erred in allowing the employer/carrier to take credit for overpayments of permanent total disability benefits. The deputy’s finding that a clerical error during a system change constituted a reasonable basis for the overpayments is supported by competent substantial evidence in the record and complies with the requirements of Belam Florida Corporation v. Dardy, 397 So.2d 756 (Fla. 1st DCA 1981), and its progeny. We note that appellant concedes that clerical error may be a reasonable basis for overpayment, and that the parties had stipulated that if the deputy found a reasonable basis for the overpayments any future credits would be taken at 15% of the biweekly payments.
AFFIRMED.
MILLS, J., concurs.
WENTWORTH, J., dissents with opinion.